DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghel et al. (US 2014/0244765 A1)
Regarding claims 1, 10, and 19, Baghel discloses: 
A method and terminal device for data service processing, comprising:
a memory;

a computer program stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, implements a method for data service processing, and the method comprising:
sending a configuration request to a network side device (fig.3b element 322, and par.[0034] which recites, in part, “When there is not matching DRX configuration available in the plurality of DRX configurations, the UE 102 requests to provide a different set of configurations, the step is denoted by 322.”), wherein the configuration request comprises one or more of a first configuration sub-request for a Discontinuous Reception (DRX) parameter, a second configuration sub-request for a Radio Resource Control (RRC) state, and a third configuration sub-request for a component carrier and a Bandwidth Part (BWP) (par.[0034] describes the UE transmitting a request for different set of DRX configuration to the network entity); and
reconfiguring one or more of the DRX parameter, the RRC state, the component carrier, and the BWP, and performing data service processing based on the reconfigured one or more of the DRX parameter, the RRC, the component carrier, and the BWP (fig.3c element 328 – 330 wherein the UE can transmit a DRX configuration to the network that it will use for the traffic pattern); or
receiving feedback information that is sent by the network side device in response to the configuration request, and performing data service processing based on the feedback information (fig.3b element 326 wherein the UE receives a response with a set of different DRX configuration which correspond with the current traffic .
Claim(s) 1, 10, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunden et al. (EP 2 772 103 B1)
Regarding claims 1, 10, and 19, Lunden discloses:
 A method and terminal device for data service processing, comprising:
a memory;
a processor; and
a computer program stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, implements a method for data service processing, and the method comprising:
sending a configuration request to a network side device (fig.3b element 322, and par.[0034] which recites, in part, “When there is not matching DRX configuration available in the plurality of DRX configurations, the UE 102 requests to provide a different set of configurations, the step is denoted by 322.”), wherein the configuration request comprises one or more of a first configuration sub-request for a Discontinuous Reception (DRX) parameter, a second configuration sub-request for a Radio Resource Control (RRC) state, and a third configuration sub-request for a component carrier and a Bandwidth Part (BWP) (par.[0034] describes the UE transmitting a request for different set of DRX configuration to the network entity); and
reconfiguring one or more of the DRX parameter, the RRC state, the component carrier, and the BWP, and performing data service processing based on the reconfigured one or more of the DRX parameter, the RRC, the component carrier, and 
receiving feedback information that is sent by the network side device in response to the configuration request, and performing data service processing based on the feedback information (fig.3b element 326 wherein the UE receives a response with a set of different DRX configuration which correspond with the current traffic requirement, and element 328 when the UE selects one of the new DRX configurations).

Claim(s) 1-5, 7, 9-14, 16, and 18-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee et al. (US 2014/0036748 A1)
Regarding claims 1, 10, and 19, Mukherjee discloses:
A method and terminal device for data service processing, comprising:
a memory;
a processor; and
a computer program stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, implements a method for data service processing, and the method comprising:
sending a configuration request to a network side device (fig.3b element 322, and par.[0034] which recites, in part, “When there is not matching DRX configuration available in the plurality of DRX configurations, the UE 102 requests to provide a different set of configurations, the step is denoted by 322.”), wherein the configuration request comprises one or more of a first configuration sub-request for a Discontinuous 
reconfiguring one or more of the DRX parameter, the RRC state, the component carrier, and the BWP, and performing data service processing based on the reconfigured one or more of the DRX parameter, the RRC, the component carrier, and the BWP (fig.3c element 328 – 330 wherein the UE can transmit a DRX configuration to the network that it will use for the traffic pattern); or
receiving feedback information that is sent by the network side device in response to the configuration request, and performing data service processing based on the feedback information (fig.3b element 326 wherein the UE receives a response with a set of different DRX configuration which correspond with the current traffic requirement, and element 328 when the UE selects one of the new DRX configurations).

Regarding claims 2, 11, and 20, Mukherjee discloses:
sending the configuration request to the network side device through a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or a Physical Random Access Channel (PRACH) (par.[0031] describes the power mode state being transmitted in DCI over a PDCCH).

Regarding claims 3 and 12, Mukherjee discloses:


Regarding claims 4 and 13, Mukherjee discloses:
wherein the factor that affects the DRX parameter comprises one or more of an uplink service packet arrival cycle, an uplink service packet size, an uplink data transmission rate, an uplink service delay requirement, a downlink service packet arrival cycle, a downlink service packet size, a downlink data transmission rate, a downlink service delay requirement, a remaining battery life of the terminal device, and a temperature of the terminal device (fig.3 describes a prior art transitioning of DRX states from short to long, and wherein if the UE does not receive packet activity 304 for a certain period of time the UE will transition to a longer DRX cycle to conserve battery power. Par.[103] describes a self-clocking mechanism wherein the UE can automate and adjust its own DRX cycle based on preferences such as uplink and downlink transmission latency and battery power, par.[0105]).

Regarding claims 5 and 14, Mukherjee discloses:
wherein the DRX parameter in the idle state comprises one or more of a DRX cycle parameter in an idle state and a start moment parameter of a DRX cycle in an idle state (par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050 and 0063]).

Regarding claims 7 and 16, Mukherjee discloses:
wherein the DRX parameter in the connected state comprises one or more of an onDurationTimer parameter, an InactivityTimer parameter, a long cycle related parameter, a short cycle related parameter, and a retransmission related parameter (par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050, 0063, 0143 - 0146] discloses the use of PUCCH which is used to convey DRX preference which includes preference for RRC_state and a cycle or modifying a cycle).
Regarding claims 9 and 18, Mukherjee discloses:
wherein the feedback information comprises one or more of the reconfigured DRX parameter, the reconfigured RRC state, the reconfigured component carrier, and the reconfigured BWP (fig.5 elements 512 – 514).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Kim et al. (US 2018/0146467 A1).
Regarding claims 6 and 15, Mukherjee substantially discloses:
wherein the DRX parameter comprises a cycle parameter and a start moment parameter of a DRX cycle (par.[0029] which recites, in part, “the message further includes: a first bit in the message indicating a preference of one of two power mode configurations, and a second bit indicating a one of a preference for an immediate start of a short DRX cycle, and a preference for an immediate start of a long DRX cycle.” The two power preferences or power mode states being directed to an RRC_Idle and RRC_Connected mode, par.[0050 and 0063]). The disclosure of Mukherjee does not disclose:
DRX for RRC Inactive. 
However, the inclusion of parameter for a DRX inactive would have been obvious to one of ordinary skill in the art at the time of the invention. For example Kim discloses a DRX configuration for RRC_Inactive (par.[0695] “More particularly, it may include configuration parameters for DRX operation in the RRC INACTIVE state, and two operations will be described in an embodiment of the present disclosure. A first DRX operation in the INACTIVE state is operated similar to the DRX operation in the RRC IDLE state in the existing LTE. To this end, the INACTIVE reconfiguration message requires signaling to enable calculation of a paging frame (PF) and a paging occasion (PO) for each terminal. To this end, it is possible to reuse a value (PCCH-config) set in the SIB2 or directly reconfigure the related parameters (paging cycle, the number nB of paging subframes per paging cycle)” That is, the RRC_Inactive in operation is similar to 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Mukherjee for allowing for the UE to request a DRX reconfiguration, with the Inactive_DRX configuration as discussed in Kim. The motivation/suggestion would have been because the inactive state operates in a similar manner to RRC_Idle and allows for the UE to reduce power consumption while still being able to receive and/or transmit data to the network without entering into a connected state. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Dalsgaard (US 2011/0267955 A1).
Regarding claims 8 and 17, the disclosure of Mukherjee substantially discloses claim 1, but does not disclose:
wherein the third configuration sub-request comprises one or more of a quantity of downlink active component carriers activated simultaneously, a quantity of uplink active component carriers activated simultaneously, identification information of active BWPs, and a quantity of the active BWPs.
In an analogous art, Dalsgaard discloses:
wherein the third configuration sub-request comprises one or more of a quantity of downlink active component carriers activated simultaneously, a quantity of uplink 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DRC reconfiguration methods as discussed in Mukherjee, with the DRX reconfiguration methods as discussed in Dalsgaard. The motivation/suggestion would have been because the active periods for component carriers which the UE uses should have some alignment with DRX such that the UE’s are able to transmit to the network and receive from the network without substantial delay and error (Dalsgaard: par.[0033 – 0034]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sony “Conditions and Procedures for Adaptation of Power Consumption Characteristics” Document Number, R1-1812750.
Freda et al. (US 2021/0014791 A1) “Methods and Apparatus for Efficient Power Saving in Wireless Networks”
Yu et al. (CN 102487541 A1) “UE Electricity Saving Method and System”

Koc et al. (US 2013/0301500 A1) “Systems and Methods for Enhanced User Equipment Assistance Information in Wireless Communications Systems”
Vanisambi et al. (KR 20150020630 A) Discontinuous Reception Reconfiguration
Zhang et al. (US 2020/0245395 A1) “Enhanced Connected Mode DRX Procedures for NR”
Wei et al. (US 2019/0158229 A1) “Discontinuous Reception Operations Among Multiple Bandwidth Parts”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411